ANDERSON, J.
There were no objections or exceptions to the ruling of the trial court upon the evidence. The bill of exceptions sets out the general charge, and recites that it was requested by the state, “and to which defendant excepted.” It is not shown that this charge was given by the court. The bill of exceptions also recites that certain charges were requested by the defendant, and sets them out, but nowhere shows that action was taken by the court in reference thereto. This court cannot pass on charges that are merely requested, but only upon the action of the trial court in refusing or giving them; and when it does not appear that the charges were given or refused, no questions in reference to same are presented for review. The judgment of the circuit court must be affirmed.
Affirmed.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.